ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DE
À DUC. S CHARGES DU CONTRAT  P28e 1sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU
CAHIER DES CHARGES DU CONTRAT DE CONCESSION
FORESTIÈRE

SODEFOR 19/03 ; ZONE NORD-EST KESEKE
1/2

REMARQUE PREALABLE

Le premier bloc quadriennal comprenant les AAC 1, 2, 3 et 4 est couvert par deux clauses
sociales :

°« La première clause sociale concerne les villages MPANZAI, MPANZA II,
NTANAMOKUELE, MIKILI, IPEKE (zone Nord-Est Keseke) de la Chefferie BADIA. Elle
porte sur les AAC 1 et 2 exploitées en 2011 et 2012. Le fond de développement est
estimé à 58 600 $. Les réalisations seront mises en œuvre en 2013.

+ La seconde clause sociale concerne les villages TSHIE, KIEMU, OLINGI OYE,
KESEKENDA, MPEVE, LEBA (zone Sud-Ouest Tshie) de la Chefferie BADIA. Elle
porte sur l'AAC 3 et 4 qui seront respectivement exploitées en 2013 et 2014. Le fond de

développement est estimé à 60 909 $. Les réalisations seront mises en œuvre en 2013
et 2014.

a

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P282 25463
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE p—

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU
CAHIER DES CHARGES DU CONTRAT DE CONCESSION
FORESTIÈRE

SODEFOR 19/03 ; ZONE NORD-EST KESEKE

Entre :

4° La communauté locale des villages de MPANZA 1, MPANZA II, NTANAMOKUELE, MIKILI,
IPEKE (zone Nord-Est Keseke) de la Chefferie BADIA dont les listes des composantes
sont reprises en annexe 1 (pages 17,18) située dans :
* La chefferie BADIA,
+ Le secteur de BADIA,
+ Le territoire de KUTU,
+ Le district de MAI NDOMBE,
+ La province de BANDUNDU,

en République Démocratique du Congo,
représentée par :

N° | Localité Nom et Prénom Fonction

IBIA WAMBO Jean

4 | KIMPILI Claude

Chef de chefferie

Pouvoir coutumier et notabilités

N° | Localité Nom et Prénom Fonction
2 | MPANZA Il et MPANZA | MAJUNUNVA SOSIYA Chef de village et de terre
3 | MPANZA Il NKANGWANA -BEZOO Chef de localité
nl —
4 | MPANZA Il MPUTU-OSHIVU Notable
5 | MPANZA Il MAKANGILA BASUKU Notable
ÿ 2 3 4 5 6 8 9 10
Tr tr ET UT
[ 11 12 13 14 15 16 LEA 18 19 20
7 Comm à Ê—
2 | ZT ( 4 — “4 +=| ré /
[ 21 22 23 24 25 26 27 SDR } ONG
ZÏ= ir ie Th | F

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28e 3507 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE EE
6 |MPANZAI MPOTIYOLO-BALO Chef de localité
7 | NTANAMOKUELE INYASI KOTIMPINI Chef de village et de terre
8 | NTANAMOKUELE BAKONGA Notable
(Fr —
9 | NTANAMOKUELE EMPA Notable
10 | MIKILI Augustin KEDJE MELAW | Chef de village et de terre
11 | MIKILI KEDJE MALAW Louis Chef de localité
12 | IPEKE BAPOMA BOLANZALE Chef de village et de terre
L
13 | IPEKE MPONGO NKOPI Notable
14 | IPEKE BOKELO Fidel Notable
Membres des Comités locaux
° n Comité Comité de Comité de
N° | Localité Nom et Prénom négociation gestion suivi
15 | IPEKE MBEMBE NSANKOLO Président Conseiller
Secrétaire
16 | MPANZA Il MAJUNUNVA Jules rapporteur Conseiller
17 | MPIZI LEKUBA NYAMBILI Conseiller
L
18 | NTANAMOKUELE | KOTIMPINI-NSELE Conseiller
+ |
19 | MPANZA | MPOTIYOLO Olivier Conseiller Conseiller
+ — —
20 | MIKILI BOLENKOSO Constant Président
21 | MPANZA Il LOMBE LONGOWIKA Secrétaire
RES
22 | NTANAMOKUEL | BOLAMU KOTIMPINI Conseiller
ES
23 | NTANAMOKUEL MAJI KOTIMPINI
las
24 | IPEKE MPUTU NYANNVU
1 2 E 4 5 ë 7 8 9 TT
A SE F
é | _ w nd C ê E=2
= LL 32 13 14 15 16 17 LE 19 20
= j et —+
AT % | L
E +=2 24 25 26 27 Di ONG
Zn] i En [w

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT  P8e 4 sur 63

= DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ———
25 | IPEKE NOLEKA BONGILA Conseiller
26 | IPEKE MBONGO BOLAVIE Conseiller

Ï FES
27 | MIKILI BAZELEBO Nadège Conseillère | LL

19/9 > \@\
Et ci-après dénommée «la communauté locale», d'une part ; : Ÿ |
\* TERRITOIRE /)
NN GDF S |
OS

Q y .
2° La Société de Développement Forestier, en sigle SODEFOR QT an registre de
commerce sous le numéro 32414-Kin ayant son siège au n°2165, avenue des Poids
Lourds, commune de GOMBE, ville de KINSHASA, en République Démocratique du

Congo, représenté par Mr José Albano Maïa TRINDADE qui a donné délégation de
signature à Mr Richard GARRIGUE, responsable de la Certification, (annexe 16 page 63).

Et

Et ci-après dénommée « le concessionnaire forestier », d'autre part ;
Etant préalablement entendu que :

La société SODEFOR est titulaire du titre forestier n°019/03 selon la convention
N°019/CAB/MIN/AFF-ET/03 du 4 avril 2003 portant octroi d'une garantie d'approvisionnement
en matière ligneuse jugé convertible en contrat de concession forestière comme notifié par la
lettre n° 4861/C1B/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008 (annexe 2 pages 19 à 26 et
annexe 3 page 27).

Ces forêts sont délimitées
e+ au nord: par la rivière Kendubele (Kendugulu), à partir de son croisement avec la
rivière Montaba jusqu'à sa source ; de ce point, tracer une ligne droite jusqu'à la rivière
Lopeke (Djama), à la limite administrative des Territoires de Kutu et d'Inongo ;
+ au sud : par la rivière Mfimi, la partie comprise entre Nioki et Kutu centre ;
+ à l'est : par la rivière Lopeke (Djama) et la limite administrative des Territoires de Kutu

et d'Inongo jusqu'au village Kisekenitele. De ce point, suivre le Lac Maï Ndombé
jusqu'à Kutu centre ;

+ à l'ouest : par la rivière Kibu, dès son croisement avec la rivière Fimi jusqu'à sa source
qu'il faut relier par une ligne droite avec la source de la rivière Koluga, suivre la Koluga
jusqu'à son intersection avec la rivière Montaba, prendre la Montaba jusqu'à sa
rencontre avec la rivière Kendubele (Kenduguku).

Cartes de délimitation de la chefferie Badia en annexe 4, (page 28) et des AAC (page 29).

Mr. NGAMATOKO Jean-Marie matricule... ASTIZE RATS , Administrateur de Territoire ai,

assiste à la signature du présent accord en qualité de témoin et garant de la bonne application
du présent contrat.

1 2 3 4 5 6 T_| &8 9 | 10
HESESESLE”1F8E T2
11 12 1 14 IE 15 16 1 Î 18 19 20
AA = 2 À T4
21 22 23 25 26 27 s ONG

À > | — | p) FD A ni Î
a

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P#%° Ssur63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE —

CHAPITRE 1: DES DISPOSITIONS GENERALES

Article 1
Le présent accord constitue la clause sociale du cahier des charges du contrat de concession
forestière. k
Il a pour objet principal, conformément à l'article 13 de l'Annexe 2 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent, d'organiser la mise
en œuvre des engagements du concessionnaire forestier relatifs à la réalisation des
infrastructures socio-économiques et services sociaux au profit de la communauté locale.
IL vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les deux premières
années du contrat de concession, et se rapporte aux deux premières assiettes annuelles de
coupe, conformément à l'article 1 de l'Annexe 1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé, cet accord
couvre alors une période de cinq années, comme l'indique l'article 17 de l'Annexe 1 de l'arrêté

n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau bloc de cinq assiettes
annuelles de coupes.

Article 3 :
Les parties peuvent de commun accord et moyennant un avenant, modifier une quelcon
clause du présent accord. PE DEpe
S MOD
RE à SD

1S<euict de
AS TA

CHAPITRE 2 : OBLIGATIONS DES PARTIES

Article 4 :
Les obligations spécifiques légales, telles que prescrites par l'article 89, alinéa 3, point c, du
Code forestier, incombant au concessionnaire forestier en matière d'infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes : (ii) la réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.
Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de

Développement (cf. Article 11), au profit de la communauté locale, la réalisation des
infrastructures socio-économiques ci-après :

ï 2 3 4 5 5 7 8 9 10
3 D RE F 1 Le
11 12 = £ J 17 o .
2 E 13 15 16 17. 18 19 20
7 LE L K —| >] pa D:
z 2 23 24 25 2 27 SDR ONG
TZ = — TT À © 4 M #

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P#8€ 65063
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE —

+ Construction, aménagement des routes :
Pas de réalisation prévue dans le cadre de la clause sociale

« - Réfection, équipement des installations hospitalières et scolaires :

en

Type de bâtiment et équipement Localisation Nombre
Réfection d'une école de 6 classes en briques d'adobe IPEKE-MIKILI 1
revêtues d'un enduit de ciment

Réfection d'une école de 6 classes en briques d'adobe MPANZA | 1

revêtues d'un enduit de ciment
Réfection de deux classes en briques d'adobe revêtues
d'un enduit de ciment

Salle des professeurs en briques d'adobe revêtues d'un IPEKE-MIKILI 1
enduit de ciment

MIKILI 1
2)

Salle des professeurs en briques d'adobe revêtues d'un

il NZA 1
enduit de ciment MA |
Réfection d'un centre de santé en briques d'adobe IPEKE 1
revêtues d'un enduit de ciment

Equipement d'un centre de santé IPEKE 1

+ Facilités en matière de transport des personnes et des biens :

Les facilités en matière de transport des personnes et des biens sont décrites en annexe 15,
(page 62).

Article 5 :
Comme indiqué à l'article 3 de l'Annexe 2 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité,
sont apportées en annexes 6 (page 40), 7 (page 41), 8 (pages 42 à 50), 9 (page 51),10 (page

52), des informations plus détaillées se rapportant aux engagements prévus à l'article 4 du
présent accord et concernant :

1) les plans et spécifications des infrastructures ;
2) leur localisation et la désignation des bénéficiaires ;

3) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture des
services ainsi que ;

4) les coûts estimatifs s'y rapportant.

Atticle 6 :
Les coûts d'entretien et de maintenance des infrastructures sont à considérer spécifiquement
dans la mesure où ils vont devoir s'appliquer bien au-delà de la période d'exploitation des 4
assiettes annuelles de coupe sur lesquelles sont prélevées les ressources forestières et

3 7

11 12 1 14 15 16 17
22
—

23 24 25 26 2

|

N

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28€ 750763
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE FT — %

calculées les ristournes, destinées à financer la réalisation des infrastructures socio-
économiques au bénéfice de la communauté locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est assurée
par le Fonds de Développement (cf. Article 11), par affectation, chaque année et quelle que
soit la zone exploitée, de 7,9% du total des ristournes de manière à mutualiser les coûts
récurrents se rapportant aux infrastructures déjà réalisées sur l'ensemble de la concession ;
un programme prévisionnel chiffré d'entretien et de maintenance, sur les 5 années à venir, des
infrastructures  socio-économiques déjà réalisées au bénéfice de l'ensemble des
communautés locales riveraines ayants-droit sur la concession forestière est joint en annexe
11, (page 53).

Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et scolaires, notamment
les rémunérations des enseignants et des personnels de santé, sont du ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels administratifs, le
Comité de Gestion Local, prévu à l'article 12 ci-dessous, peut, de manière transitoire et en
attendant que les agents désignés soient affectés, recruter localement et financer sur les
ressources du Fonds de Développement (cf. Article 11 ci-dessous), des personnels aptes à
remplir ces fonctions.

Article 8 :
Concernant les frais de fonctionnement, autres que les rémunérations des personnels
d'éducation et de santé, c'est-à-dire les fournitures scolaires, les produits pharmaceutiques,
etc., le concessionnaire apporte sa contribution en en finançant gratuitement le transport
depuis Kinshasa ou une autre ville plus proche.

Article 9 :
A compétences égales, le concessionnaire forestier s'engage à recruter la main d'œuvre de
son entreprise au sein de la communauté locale.

Article 10 :
Conformément à l'article 44 du Code Forestier, le concessionnaire forestier s'engr

respecter l'exercice par la communauté locale des droits d'usage traditionnels lui re uk
la loi, notamment : É

+ le prélèvement de bois de chauffe ;

+ la récolte des fruits sauvages et des chenilles ;

+ la récolte des plantes médicinales ;

+ __la pratique de la chasse et de la pêche coutumières.

Les modalités d'exercices de ces droits, de l'alinéa 1 ci-dessus, sont définies en
(pages 54 et 55), Le concessionnaire s'engage à en faire mention dans
d'aménagement de la concession.

T7] 2 3 4 5 6 7 8 9
AENENMESLME Ar ETF
EE 12 13 15 16 17 18 | 19 | ‘20
[ A Æ 4 —— F 1 Æ LT

2

(l

21 22 23 4 25 26 27 SDR ONG

er

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Fagas sur es
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ——

Article 11:

ILest institué un fonds dénommé « Fonds de Développement » pour financer la réalisation des
infrastructures définies à l'article 4 ci-dessus ainsi que les dépenses prévues aux articles 6 et
7.

Le Fonds de Développement est constitué du versement par le concessionnaire d'une
ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé dans la
concession forestière, annexe 14 (pages 58 à 61), selon le classement de l'essence
concernée, publié dans le guide opérationnel de la Direction Inventaire et Aménagement
Forestiers soit :

5 $/m° des bois de classe 5
4 $/m° des bois de classe 1
3 $/m° des bois de classe 2
2 $/m° des bois de classe 3
2 $/m° des bois de classe 4

Les volumes de bois considérés sont portés sur les déclarations trimestrielles de production
de bois d'œuvre.

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût total
des travaux d'infrastructures socio-économiques présentés à l'article 4 ci-dessus. Ces 10%
constituent une avance sur les ristournes à verser sur les volumes de bois prélevés dans le

bloc d'exploitation considéré qui regroupe 2 assiettes annuelles de coupes et sont
remboursables à la fin de la période considérée.

Article 12 :
Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé d'un
délégué du concessionnaire forestier et d'au moins cinq représentants élus de la communauté
locale.
Sur demande de la communauté locale, le concessionnaire forestier accepte qu'un
représentant de la société civile fasse partie du CLG en qualité d'observateur.

Article 13 :
Outre un président désigné par les membres de la communauté locale et travaillant sous la
supervision du chef de la communauté, le CLG comprend un trésorier, un secrétaire
rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de Territoire.

\ 8 \
LES DT 3 4 5 G 7 8 © \C,
le" ms | lt JL 7) a
11 72 13 14 15 16 ra 18 | 19 2
APAPITAE-E IC 224
21 22 23 24 25 26 27 S ONG
le | ph | © | M L

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28€ 950763

DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE EE

Article 14 :
Le Fonds de Développement est consigné auprès du concessionnaire forestier où d’un tiers
défini d'un commun accord par les parties, si d'autres facilités bancaires ne sont pas
disponibles, annexe 5 (page 38 et 39).

Dans ce cas, celui-ci s'engage à rendre accessibles les ressources financières au CLG, selon
des modalités fixées de commun accord par les parties

SECTION 2 : OBLIGATIONS DE LA COMMUNAUTE LOCALE

Atticle15 :
La communauté locale s'engage à concourir à la gestion durable de la concession forestière et
à contribuer à la pleine et libre jouissance par le concessionnaire de ses droits.

Article16 :
La communauté locale s'engage à collaborer à la lutte contre le braconnage et l'exploitation
illégale dans la concession forestière et à sensibiliser ses membres à cette fin.

Article17 :
La communauté locale s'engage à collaborer avec le concessionnaire forestier pour maîtriser
tout incendie survenu à l'intérieur de la forêt concédée ou dans une aire herbeuse attenante à
la susdite forêt.

Atticle18 :
La communauté locale s'engage à prendre toute disposition appropriée pour que ses
membres contribuent à la protection du personnel et du patrimoine d'exploitation du
concessionnaire forestier.
Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation perpétrés
par un ou plusieurs membres de la communauté locale, entraîne réparation.

Article19 :
La communauté locale s'engage à collaborer avec le concessionnaire forestier pour que les
voies établies par ce dernier pour l'évacuation de son bois ne soient pas utilisées par d'autres
exploitants, sauf exercice d'un droit lié à une servitude légale ou conventionnelle.

De même, la communauté locale s'abstient de favoriser l'accès à des fins illégales des
susdites voies aux communautés et/ou peuples autochtones non riverains de la concession
forestière.

ee TN

EP: >

ä LE

‘To

NME

2 3

:
# | [+

a

11 12 13 | 15 17 18 19

| A |

\

k
=: | |

|

Fe AP
21 ] 22 23 | 25 26 27 SDR ONG
ml —— | Fr] M

j

+
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT 28e 10 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE En

CHAPITRE 3 : SUIVI DE LA MISE EN ŒUVRE DU PRESENT CONTRAT

Article20 :
Aux fins d'assurer le suivi et l'évaluation de l'exécution des engagements pris en vertu du
présent contrat, il est institué un Comité Local de Suivi (CLS).

Article21 :
Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé d'un
délégué du concessionnaire forestier et d'au moins trois représentants élus de la communauté
locale en dehors des membres du CLG.

Les parties n'ont pas à ce jour retenu d'ONG pour siéger en qualité de membre effectif du
CLS, (annexe pages 36 et 37)

Article 22 :
Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui concerne
la réalisation des infrastructures socio-économiques et le calendrier y afférent.
Il peut, en cas de besoin, entendre le président ou tout autre membre du CLG.
Il peut également faire appel à une expertise qualifiée pour l'éclairer sur toute question inscrite
à l'ordre du jour de sa réunion.

Article 23 :
Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l'Administrateur
de Territoire.
Il peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur
convocation de l'Administrateur de Territoire, à l'initiative de l'une des parties au présent
contrat.
Ses décisions sont prises par consensus et sont consignées dans un procès-verbal signé par
tous les membres présents.

Article 24 :
Il est versé aux membres du CLG et du CLS un jeton de présence dont le taux est fixé de
commun accord entre les parties.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement. Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de réalisation des
infrastructures présenté par le présent accord

1 2 3 4 5 6 7
A F4 — — "M 4 ,
11 12 13 14 15 | 16 17
APAPFAr SEAT
21 22 23 24 25 26 27

=) es es | LES 4 M

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT 28° 115u"63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ———

CHAPITRE 4 : CLAUSES DIVERSES
SECTION 1 : REGLEMENT DES DIFFERENDS

Article 25:
Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord est, si
possible, réglé à l'amiable entre les parties
À défaut d'un arrangement, les parties s'engagent à soumettre le litige à la commission de
règlement des différends forestiers organisée par l'arrêté ministériel n°103/CAB/MIN/ECN-
T/JEB/09 du 16 juin 2009.
Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal compétent de droit
commun.

Article 26 :
Pour l'exécution du présent contrat, la communauté locale a le droit de se faire assister par
une personne physique ou une ONG de leur choix.

Atticle 27 :
Le présent accord qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat, remplace et annule tout autre accord qui aurait existé entre les parties au présent
accord.

SECTION 2 : DISPOSITIONS FINALES
Article 28 :
Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des parties,
à l'Administrateur de Territoire, à l'administration forestière provinciale et à l'administration
centrale des forêts pour son annexion au contrat de concession forestière.

Fait à Kutu, le 21 décembre 2012

Pour le concessionnaire forestier

RICHARD GARRIGUE Responsable certification

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Pour la communauté locale

Page 12 sur 63

Nom Titre Signature

IBIA WAMBO Jean
Claudé Chef de groupement | far
MAJUNUNVA SOSIYA Chef de village et de terre /]
NKANGWANA -BEZOO Chef de localité LT L
MPUTU-OSHIVU Notable À
MAKANGILA BASUKU Notable

M8

MPOTIYOLO-BALO

Chef de localité

INYASI KOTIMPINI

Chef de village et de terre

BAKONGA

Notable

EMPA

Notable

Augustin KEDJE MELAW

Chef de village et de terre

=

KEDJE MALAW Louis

Chef de localité

BAPOMA BOLANZALE

Chef de village et de terre

MPONGO NKOPI Notable LE
1 2 3 4 5 PAUL
sn || Æ — |" s
11 12 1 14 15
21 22 23 24 25
Fes EME

- ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

a
Page 13 sur 63

BOKELO Fidel Notable 724
Président comité négociation et él
MBEMBE NSANKOLO conseiller comité de suivi
Secrétaire rapporteur comité
MAJUNUNVA Jules négociation et conseiller comité de FETE?
suivi x
LEKUBA NYAMBILI Conseiller comité négociation

KOTIMPINI-NSELE

Conseiller comité négociation

MPOTIYOLO Olivier

Conseiller comité négociation,
conseiller comité de gestion

BOLENKOSO Constant

Président comité de gestion

LOMBE LONGOWIKA

Secrétaire comité de gestion

BOLAMU KOTIMPINI

Conseiller comité de gestion

MAJI KOTIMPINI

Trésorier comité de gestion

MPUTU NYANNVU

Conseiller comité de gestion

NOLEKA BONGILA

Conseiller comité de suivi

MBONGO BOLAVIE

Conseiller comité de suivi

BAZELEBO Nadège

Conseillère comité de négociation

Administrateur du Territoire

NGAMATOKO
Jean-Marie:

1 2 3 4 5 6 j 8 9 10

Les / aie = " + £

GEI 12 13 14 E 16 17 18 19 LT
TI Ÿ MtuEs

21 22 23 24 25 26 27 SDR ONG
ZT | nn je jm |#

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT 28e 14 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KES

Témoins

BONYOMO Mathieu Chef de Cité de Kutu

Superviseur de
MAFIYA WAMBA l'Environnement

Président Société Civile
MONSENGO de Kutu

Représentant Peuples

BUKU SOYO AE tcnes de 1e Cet
Kutu

fi 22] à 4 5 6 ? 8 | + 10]
_ / TT AG| — a mes =) à =
LES || 12 13 14 15 16 17 18 19 20
ET
APE: == ra }
21 22 23 24 25 | 26 27 SDR ONG
PSE Eee Pat ÿ

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28e 15 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ————

Annexe 1: Composantes de la communauté locale concernée par ce Cahier des
Charges

Annexe 2 : Garantie d'Approvisionnement n°19/CAB/MIN/AFF-ET/03 du 4 avril 2003

Annexe 3: Arrêté Ministériel de notification de convertibilité n°4861/CAB/MIN/ECN-
T/15/JEB/2008

Annexe 04 : Carte des territoires coutumiers de la communauté locale extraite de l'atlas
de l'organisation administrative de la République Démocratique du Congo de
Léon de Saint Moulin et carte de positionnement des AAC par rapport au
villages

Annexe 4:- Compte rendu des réunions et courriers échangés dans le cadre de la
négociation de l'accord portant clause sociale et
- Copie des invitations à la réunion de négociation
- Copie du choix d'une ONG par la communauté locale

-__ Acceptation du concessionnaire au choix del' ONG par la communauté
locale

Annexe 5 : Liste et description des infrastructures Socio-économiques à financer par le
Fonds de développement

Annexe 6 : Carte de localisation des différentes infrastructures socio-économiques à
financer par le Fonds de développement

Annexe 7 : Plans et devis des différentes réalisations prévues AIT
PALIN
% © ice de Ve }

Annexe 8 : Budget prévisionnel du Fonds de Développement

Annexe 9 : Chronogramme prévisionnel de réalisation des infrastructures \ S

1 2 3 4 5 6 7 8 9 10
EMPIRE FAC AE 2;
11 12 13 14 15 16 17 18 19 20
LILI EEE T4 LTX
21 22 23 24 25 26 27 ü SDR ONG
lp ou m

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 16 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 10: Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisées en accord avec ce cahier des charges

Annexe 11 : Modalités d'exercices des droits coutumiers de la communauté locale

Annexe 12 : Conditions d'accès négociées aux ressources financières par le CLG
Annexe 13 : Calcul prévisionnel des ressources au Fonds de développement

Annexe 14: Facilités en matière de transport des biens et des personnes par le
Concessionnaire forestier, SODEFOR

Annexe 16 : Délégation de signature du concessionnaire

1 2 3 4 5 6
_ FL et M AE

Mo X
11 12 13 14 15 16
“À < Z JL = | FE
21 22 23 24 25 26

— :
—| 1h |e |w

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P#8e 17 50763
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 1: Composantes de la communauté locale concernée par ce Cahier des
Charges

Cinq villages sont concernés par le présent accord de clauses sociales pour les 2 assiettes
annuelles de coupe :

Terre Villages | Nom auenet de Clans Nom quenef de
IPEKE IPEKE NE NDUANKOTO IYANTONI
MIKILI MIKILI sue KEDJE | ikini saut KEDJE
NTANAMOKUELE | NTANAMOKUELE | INYASI KOTIMPINI | IBILI St
MAN Les MPANZA | DANONE MPANZA MBO KUTU

Ces cinq villages font partie de la chefferie BADIA.

1 2 3 4 5 Ge 7e -]- 8 9 10
. Le - = [me Al x 7 ns Er
14 15 16 17 18 19 20
rt
PTIT ;
21 22 23 24 25 26 27 SD ONG
DAS SA il [y M
—

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT 28 18 sur 63

DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ns

ATTESTATION

La chefferie BADIA, représentée par son Chef de Chefferie, certifie qu'à la date de signature
du présent accord, il n'existe pas sur son territoire concerné par les 2 premières assiettes

annuelles de coupe de peuples autochtones.

Cette information est confirmée par Monsieur BUKU SOYO, représentant des Peuples

Autochtones de la Cité de Kutu.

Le Chef de Chefferie : Le représentant des Peuples

Autochtones de la Cité de Kutu
| ET
Fou

IBIA WAMBO Jean Claude BUKU SOYO

1 2 3 4
a J = Ma
| 12 1 14
21 22 23 24
Es | — l

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT  P2Ee 19 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 02 : Garantie d'Approvisionnement n°19/CAB/MIN/AFF-ET/03 du 4 avril 2003

e REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
ENVIRONNEMENT ET TOURISME

LE MINISTRE

GARANTIE D'APPROVISIONNEMENT

CONVENTION N°©/%  /CAB/MIN/AFF-ET/03 DU 0 4 AVR 2003
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

L'EUS : La République Démocratique du Congo, représentée par le
Ministre des Affaires Foncières, Environnement et Tourisme,
Monsieur Jules YUMA MOOTA,
ci-après dénommé le Ministre.

ET 3 La Société de Développement Forestier (SODEFOR), représentée
par Monsieur 3056 ALBANO MAIA TRINDADE,
ci-après dénommé l'Exploitant.

Vu, tel que modifié et complété à ce jour, le Décret-lol Constitutionnel
27 mal 1997 relatif à l'organisation et à l'exercice du pouvoir en République
jratique ‘du Congo tel que modifé et complété par le Décret-ioi Constitutionnel
)4'du 25 mal 1998, le-Décret-loi n°122 du 21 septembre 1999 ;

Vu;telle que modifiée et complétée à ce jour, la Lol n°73-021 du 20
1973 portant régime général des biens, régime foncier et Immobilier et régime
retés ;| à
le Vuiitelle que modifiée à ce jour, l'Ordonnance n°75-231 du 22 julllet ‘
975/fixant les attributions du Département de l'Environnement, Conservation de la
Nature et Tourisme ; /

jui Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
ifections et.de services au Département de l'Environnement, Conservation de la

Ps Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
‘octobre 1979 fixant les taux et règles d'asslette et de recouvrement des taxes' et
redevances en matière administrative, judiciaire et domaniale perçues à l'initiative du
Département de l'Environnement, Conservation de la Nature et Tourisme.

k

DA 4
11
7 |

C4
n
N
n
>
n
5
A
Ci

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

2

Vu le Décret n° 142/2002 du 17 novembre 2002 portant nomination des
Membres du Gouvernement de Salut Public ;

Vu la responsabilité du Ministère des Affaires Foncières, Environnement et
Tourisme d'assurer la pérennité des ressources forestières, grâce à une saine gestion
forestière, utilisant toutes méthodes, directives et mesures dans l'utilisation des

ressources disponibles ;
Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,

pour soutenir une activité économique prospère par l'exploitation rationnelle, la
transformation et la mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploltant un approvisionnement sûr et
continu en matière première pour ses usines de transformation situées à Nioki, dans
la Province de Bandundu et de Kinshasa, d'une capacité annuelle totale de 72.000
m3 de produits finis, nécessitant un approvisionnement en grumes de 240.000 m3.

e Vu que l'Exploitant a répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relative à la garantie
d'approvisionnement en matière ligneuse et à la lettre d'intention ;

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la SODEFOR (cfr. sa lettre n°018/GS/JAMT/2003 du 20 février 2003) ;

Attendu qu'il y a lieu d'accéder à la demande de la SODEFOR en lui
octroyant une garantie d'approvisionnement en remplacement partiel de la garantie
couverte par la convention n° 008/2002 du 02/04/2002 de 231.400 ha ;

IL A ETE ARRETE ET CONVENU CE QUI SUIT :
Atticle1®* : La garantie d'approvisionnement porte sur un volume théorique
e annuel de 30.300 m3 de grumes réparti comme suit (source SPIAF):
ESSENCES VOLUME (m3)
Iroko 2.000
Tlama 50
Kosipo 200
ù Sapelll 1.000
Wenge 7.000
latandza 50
Mukulungu 300
Bomanga 1.300
Fuma 1.000
Olovongo 40

Page 20 sur 63

D QUE DES
CSS
ANSE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES
J CHARGES DU CONTRAT  P28e 21 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE Fm

3

Dibetou 1.150

Bilinga 1.000

Angueuk 1.600

Tshitola à 1.300

Dabema 1.000

Padouk 40

Ilomba 2.160

Nlove 2.500
Total 30.300

: Ces bols seront prélevés dans une unité d'exploitation locallsée
comme suit :
Province: Bandundu District : Maï-Ndombe
Territoire : Kutu Localité ‘
Lieu : Bloc Nioki-Kutu Superficie de 6 lambeaux: 38.000 ha

forestiers

: Cette forêt ou portion de forêt est circonscrite dans les limites
sulvantes :

AuNord : Par la rivière Kendubele (Kendungulu), à partir de son
croisement avec la rivière Montaba jusqu'à sa source ; de
ce point, tracer une ligne droite Jusqu'à la rivière Lopeke
(Djama), à la limite administrative des Territoires de Kutu

et d'Inongo ;

AuSud : Par la rivière Fiml, la partie comprise entre Nioki et Kutu
Centre ;

AlESt : Par la rivière Lopeke (Djama) et la limite administrative

des Territolres de Kutu et d'Inongo jusqu'au village
Kisekenitele, De ce point, suivre le lac Maï-Ndombe
jusqu'à Kutu Centre ;

AlOuest : Par la rivière Kibu, dès son crolsement avec le rivière Fimi
jusqu'à sa source qu'il faut reller par une ligne droite avec
la source de la rivière Koluga, suivre la Koluga jusqu'à son
Intersection avec la rivière Montaba, prendre la Montaba /
jusqu'à sa rencontre avec la rivière Kendubelé

*(Kendungulu).

: Les grumes alnsl récoltées devront être strictement utillsées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à

l'exportation suivant la réglementation en vigueur: <
Aussi, aucune grume ne pourra être vendue à des tiers, à molns

d'autorisation écrite du Ministère.

1 2 3 4 5 ST 7 8
ARRETE APE
EE] 12 | 1 15 16 17 18
21 2 23 24 25 26 27 [
ui" | © M M

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT  P28e 22 sur 63

DE CONCESSION iti
FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE en
4
Que: : Le Ministère accordera à l'Exploltant les droits suivants sur son unité
d'exploitation :

5.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir,

S.2Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tlers ;

Les Infrastructures routières construites par l'Exploitant sont
propriétés de l'Etat à la fin du contrat.

5.3Le droit de flottage de radeaux et de navigation privée sur les
cours d'eau et les lacs, ainsi que le droit d'utiliser les routes
publiques pour transporter, à titre privé, des produits forestiers
0 exploités ainsi que les produits de transformation.

Article 6 : En contre partie, l'Exploltant sera soumis, de façon inconditionnelle,
aux obligations suivantes :

6.1Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

6.2Assurer la protection forestière de l'unité d'exploitation ;

6.3Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, tout rapport trimestriel et rapport après coupe,
ou d'autres rapports prévus par la réglementation en vigueur ;

6.4Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur à la date de la signature de la
e convention 008/2002 du 02/04/2002;

6.5Informer le Ministère de tout changement d'adresse, de tout
projet de transfert, de location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification du

Ministère ;

6.6Respecter la réglementation Sur l'exploitation, la
commerclallsation et l'exportation des produits forestiers ;

6.7Aviser le Ministère de tout changement dans la destination des
grumes exploitées et en obtenir l'autorisation du Ministère ;

en matière

6.BRespecter toutes décisions prises par le Ministère
[1] d'aménagement forestier ;

6.9Procéder à la récolte minimale de 10 m3 de bois à l'hectare sur
les superficies exploitables sl le volume sur pled le permet.

3 5
É A2 mt Mo M Ÿ

7
11 BE 13 1 15 | 16 RE
EE Ar MAJ SE Mrs
27

21 22 23 24 25 26 SDR ONG

CT ESS D (=) 4 W

ACCORD CONSTITUANT LA CLAUSE S
OCIALE DU CAHIER DES CHA. fi
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Ne Re 7 ot ab

‘article 7 : La présente convention est effective à la date de sa signature
jusqu'au mols de mal 2027

Article 8 : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation Immédiate el automatique de la présente.

Fait à Kinshasa, le {1 À AV? 2003

SIGNATAIRES AUTORISES

LE MINISTRE LE

sleur José ALBA JAIA TRINDADE =,
Pour la SODEFOR
Route des Polds Lourds n° 2165
Kinshasa/Gombe

Fait à six exemplaires

1. Exploitant
2. Cabinet du Ministre
3, Secrétaire Général à l'ECN
4, Direction de la GF
5. Gouverneur de Province
6. Coordinateur Provincial de V'ECN
° ANNE DES
Dee À
E ASC

prets
NT

n
wo

= # è y 8 9 To
C1 2 E) Æa/| 2 Æ
7 15 16 17 16 _

| \

B*
SRE L
H
EN
\
NS

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT #82 24507 63

DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

SANTE D'APPROVISIONNNENENT FORESTIERE EN FA R
fervitoire de {ui | La NEUTRE
SUPERFIC 3,000 d:

© su

mont-E 0"

BL —

JPERFICIE DEMANDEE [__]

PERFICIE MARECAGEUSE [/7/777h,
1934000

PERFICIE Lonnitr.:

f

+)

js
4464 Ho

 — — 15 Kilomètres

22
ZÉPUBLIQUS
L.582 Sù
Poste Le
@3

22

63
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT … P#8€ 25 Su
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Rapport des superficies exploitables des titres forestiers N°030/DIAF/SG-ECN/SMM-
DIR/2011 du 15 aout 2011

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa le, À Ÿ AUS 2917
MINISTERE DE L'ENVIRONNEMENT, î
CONSERVATION DE LA NATURE
ET TOURISME

NC)

N° ©'à,C /DIAF/SG-ECN/SMM-DIR/201 1

SECRETARIAT GENERAL À L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE

DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS
DIAF
Transmis copie pour information à :
= Monsieur le Ministre de l'Environnement,
Conservation de la Nature et Tourisme
Monsieur le Secrétaire Général à
l'Environnement, Conservation de la
Nature
- Monsieur le Directeur de la Gestion
Forestière
{TOUS) à Kinshasa/Gombe

Concerne : … Transmission rapport des superficies
exploitables de vos titres forestiers

À Monsieur Le Gérant Statutaire de la
SODEFOR

à Kinshasa/Gombe

Monsieur le Gérant Statutaire,

Par la présente, je vous transmets, en annexe de la présente, Le rapport des
superficies exploitables de vos titres forestiers tel qu'établi par La DIAF.

Le récapitulatif y relatif en annexe renseigne sur la localisation administrative de
ces titres, leurs superficies totales et exploitables respectives.

Tout en vous souhaltant bonne réception de la présente et de ses annexes, je vous

prie d'agréer, Monsieur le Gérant Statutaire, l'expression de mes sentiments
distingués.

Le Directeur Chef de

Sébastien MALELI

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P#8e 26 50763
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ee

itulatif 4 Î

res SODEFOR
N'DELA TERRITOIRE | BLOC | SUPERFICIE | SUPERPICIE | SUPERFICIE | SUPERFICIE |
CONVENTION CONCEDÉE | EXPLOÏTABLE | À LIMBALI

UTILES SANS
| (HA) | |_PUR (HA)_| LIMBALI (HA)
ï ess 19 5 121785 | TT 78
872003 | UBUNDU | Make | 190000 153982) 678 147193]
FE TONR700S |" RUTU ES Î 776 [i
|
Fa lo07206s TT Basok ET 00 | 175200] EH | 16685)
— RE 1:
97 930
5283 |
CAT
65388 |
_ xs
PT #2

‘03072003

153897
Cie fon 700 H0627|
16 | 05272003 1104910!
39 951 | 771 768 949

Note : La superficie jugée exploitable s'élève à 1 768 949 ha soit 83,07% de la superficie
totale de l'ensemble des titres forestiers concédés à la SODEFOR.

Le Directeur Chef de Sepiica

IR

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Page 27 sur 63

Annexe 03: Arrêté Ministériel de notification de convertibilité n°4861/CAB/MIN/ECN-
T/15/JEB/2008 du 6 octobre 2008

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le D OCT 2008
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

\v N°UTEL CAB/MIN/ECN-T/S/JEB/2008

Le Ministre

A Monsieur le Directeur Gérant
de la SODEFOR
à Kinshasa/Gombe

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°127

Monsieur le Directeur Gérant,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d'Approvisionnement n°019/03 du
04/04/2003, située dans le Territoire de Kutu, Province du Bandundu remplit Les
critères de convertibilité définis par Le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par Le décret n°08/02 du 21
janvier 2008

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de la réception de la présente, à vous mettre en contact

avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur le Directeur Gérant, l'expression de ma considération
distinguée. |

/
José E.B. ENDUNDO

rene Papa Tes Eds Cirque) 0 Kinshae Combe
RP LI E-mail: re miner@yahon fr

a \L
JR
à
2
MIN:
1e
@
LA
| OZ

1 2 5 6 T
dé /

EE 12 15

FT, g ——

21 22 23 25 26 27

\
ù
+

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28e 28 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 04 : Carte des territoires coutumiers de la communauté locale extraite de l'atlas
de l’organisation administrative de la République Démocratique du Congo de
Léon de Saint Moulin et carte de positionnement des AAC par rapport au
villages

Territoire de Kutu 3
œ
œ
2
3
=
- 3
» 3
£
M
Cheñerie BADIA
T'EDA
Cheñerie BATERE
nl BANDUNDU
Secteur KEMBA z
1 DUELE Secteur MFIMI Cite de KUTU Es
SecmurLMABO  ! LEMMANORD Our ce OKI £
k 2 LOMA z
jm For Enasamous ox $
T
® —
Ca

1 2 3 4 5 6 7 _ | #

7 |— |mo ln Xx7) 2 A

EH] 12 1 14 15 16 17 18

21 22 23 24 25 26 27 D ONG
TR CRTRE #

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Pa8e 29 sur 63

DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE >
Bogishdos 7 République Démocratique du Cargo r FORET
PT Le 2 Garantie d'Approualonnement 19103 Okapi RESSOURCES
LES Lu TUE

ETS]
M

+ Village
> Route
Assiette Annuelle de Coupe
EMI Assiette Annuelle de Coupe 1
IN Acsiotte Annuolle de Coupe 2
I Assiotte Annuetie de Coupe 3

M Assiotte Annuelie de Coupe 4
CD umite GA $
6 mr ER frsrmmrnens] [É
r ' ———————
AT'SOUE 18'00E 18" 100€
1 2 3 4 5 6 7 8 E] 10
[7 |—l|molr [WT mm le
11 Ï 12 13 14 15 16 17" 18 19 20
TETE ETAT
21 22 23 24 25 26 27 SDR ONG
= — | } © M M

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT Page 30 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 05 : Compte rendu des réunions tenues et courriers échangés dans le cadre de
la négociation de l'accord portant clause sociale

Nombre de
Free personnes
présentes

Civilité, présentation de la mission, Nori 2
vérification des villages concernés
Civilité, présentation de la mission,

vérification des villages concernés

Sensibilisation sur le processus de
clauses sociales

Principaux
participants

Date Lieu Objet de la réunion

Administrateur du
13/03/2012 Kutu territoire

14/03/2012 Kimpili Chef de chefferie

16/03/2012 Mpanza 2 population

Réalisation d'une enquête socio-

17/03/2012 Mpanza 2 population économique

Sensibilisation sur le processus de
clauses sociales

Réalisation d'une enquête socio-
économique

Rs Sensibilisation sur le processus de
20/03/2012 Mikili population ÉLRS dci

18/03/2012 | Ntanamukuele | population

18/03/2012 | Ntanamukuele | population

Réalisation d'une enquête socio-

21/03/2012 économique

Mikili population

Sensibilisation sur le processus de
clauses sociales

22/03/2012 population

: Réalisation d'une enquête socio-
Ipeke population économique

23/03/2012

n délégués des Désignation des membres du comité de
2208/2012 Mis villages négociation
membres du

Formation des membres du comité de
négociation

ni comité de
KI négociation et
quelques délégués
délégués des Désignation des membres du CLS et du
30/04/2012 Mikili villages CLG

membres du =
03/05/2012 Mikilt comité de ME dponanreendeee
négociation PP

membres du
04/05/2012 Mikili comité de Choix des projets communautaires

négociation
05 au a membres des CLS | Formation des membres du CLG et du
Mikili CLS
Choix des projets communautaires

12/05/2012 et CLG
27/11/2012 Mikili membres des CLS | Information sur la modification des AAC et

03/04/2012

10

délégués des
13/05/2012 | Ntanamukuele villages

etCLG de la visite de la Banque Mondiale
[ 1 2 | 3 4 5 6 7 8 9 10
EALMEN/TIENE 4PA 727 -
En 12 13 z
| A. | &
| 21 24
|
l

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE
Comités
négociation, suivi,
gestion

29/11/2012 Rencontre avec la Banque Mondiale

Page 31 sur 63

délégués des
3100 ES villages, autorités,

observateurs

1 2 3 4 5 6 7 8
= ; Es n. L_ = 10
] a IF
+ 12 1 15 16 J Z 19 20
21 22 SE
ee 23 nl 25 26 27 SDR ONG |
_ © |" M W

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

SOCIETE DE DEVELOPPEMENT FORESTIER
SODEFOR
KINSHASA - R.D.C

l' on de
Monsieur l'Administrateur du Territoire
à Kutu
Copie à
Monsieur le Gérant Statutaire
à Kinshasa
Monsieur le Directeur d'Exploitation
à Nioki
Monsieur le Chef de Chefferie
à Kimpili

Nioki, le 13 décembre 2012

Objet : Négociation de la Clause Sociale du Cahier des Charges de la garantie 19/03
Réf:  08/12/12/RG/Ba

Monsieur l'Administrateur,

Nous avons le plaisir de vous inviter à présider la réunion de négociation de la

Clause Sociale du Cahier des Charges de la garantie 19/03, entre la Sodefor et la
Chefferie Badia.

Cette réunion se tiendra à Kutu, sur le site de la mission catholique de Lokesa (père

Willy) les 20 et 21 décembre prochains. Le début des travaux est prévu pour le jeudi
20 décembre à 10H00.

Comptant sur votre présence

Veuillez agréer, Monsieur l'Administrateur, l'expression de nos sentiments de franche
collaboration

Le Responsable de la Certification

Richard Garrigue

Avenue des Poids Lourds 2185 - KINSHASA - CIGOMBE
Fax : 100243) 88 40 011 - E-Mail : sdr.2166@ic.cd - NRC. 32414 - KIN - ID. NAT. K 26482 — IMP « EXP. K

Page 32 sur 63

1 | 2 3 4 5 6 7 8

TZ |7 — o

1 | 1 | 7 # A 7 T7 Le7 | 20

Er ar SEE 3er S-5

7 | 23 Z 26 77 SDR | ONG
EE MT |

TJ

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT  Pee 33 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

SOCIETE DE DEVELOPPEMENT FORESTIER

SODEFOR
KINSHASA - R.D.C

A l'attention de

Monsieur le Chef de Chefferie Badia
à Kimpili

Monsieur le Superviseur de
l'Environnement à Kutu

Monsieur le Chef de Cité de Kutu

Copie à

Monsieur le Gérant Statutaire
à Kinshasa

Monsieur le Directeur d'Exploitation
à Nioki

Monsieur l'Administrateur du Territoire
à Kutu

Nioki, le 13 décembre 2012
Objet : Négociation de la Clause Sociale du Cahier des Charges de la garantie 19/03
Réf:  09/12/12/RG/Ba

Messieurs,

Nous avons le plaisir de vous inviter à la réunion de négociation de la Clause Sociale
du Cahier des Charges de la garantie 19/03, entre la Sodefor et la Chefferie Badia,

Cette réunion se tiendra à Kutu, sur le site de la mission catholique de Lokesa (père
Willy) les 20 et 21 décembre prochains. Le début des travaux est prévu pour le jeudi
20 décembre à 10H00.

Comptant sur votre présence,
Veuillez agréer, Messieurs, l'expression de nos sentiments de franche collaboration.

Le Responsable de la Certification

Richard Garrigue

Avenue des Poids Lourds 2165 - KINSHASA = CIOOM
Fax: (0024388 40 011 El ad 2188@ie ed NRC J2818 HN 10 ROM REMGEA IP» EXP.

L . EENRR IRRE 5 a 1-_| + 9] 10
a Mo "M / L£ = — |
AL TE 12 FI 15 | 16 L EE 19 de 20
FIAÎEÆ F aie = ALT |#
21 22 23 —:|.#24 25 26 27 SDR ONG
nl nl ma TON TRE m2
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28e 345u7 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ee

SOCIETE DE DEVELOPPEMENT FORESTIER

SODEFOR
KINSHASA - R.D.C:

A l'attention de

MPOTIYOLO Olivier
MPOTIYOLO-BALO
à MPANZA 1

MAKANGILA BASUKU
MAJUNUNVA Jules
LOMBE LONGOWIKA
MAJUNUNVA SOSIYA
NKANGWANA -BEZOO
MPUTU-OSHIVU

à MPANZA 2

INYASI KOTIMPINI

BAKONGA

EMPA

BOLAMU KOTIMPINI

MAJI KOTIMPINI

KOTIMPINI-NSELE
à NTANAMOKUELE

Augustin KEDJE MELAW

KEDJE MALAW Louis

BOLENKOSO Constant
à MIKILI

BAPOMA BOLANZALE
MPONGO NKOPI
BOKELO Fidel
MBEMBE NSANKOLO
MPUTU NYANNVU
NOLEKA BONGILA
MBONGO BOLAVIE

à IPEKE

LEKUBA NYAMBILI
à MPIZI

Copie à

Monsieur l'Administrateur du Territoire
à Kutu

Monsieur le Gérant Statutaire

à Kinshasa

Monsieur le Directeur d'Exploitation
à Nioki

Monsieur le Chef de Chetferie
à Kimpil

Avenue des Poids Lourds 2165 - KINSHASA - CIGOMBE
Fax : (00243) 88 40 011 - E-Mail : sdr 2186@ic.ed - N.RLG. 32414 - KIN- ID. NAT. K 26462A - IMP - EXP. K 26460 T

T z 3] 4 5 6 7 ë 9 10

EE er Er Lee

GE RE PS EX 14 15 16 1 18 19 20 |

APRES | € FE kIT |A

7] 2 23__| 24 25_| 25 27 SD [ONG
= [— | |[Oo ml |

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Nioki, le 13 décembre 2012
Objet : Négociation de la Clause Sociale du Cahier des Charges
Réf 06/12/12/RG/Ba

Madame, Monsieur,

Nous avons le plaisir de vous inviter à la réunion de négociation de la Clause Sociale
du Cahier des Charges de la garantie 19/03, entre la Sodefor et la Chefferie Badia,
composante Nord-Est Keseke

Cette réunion se tiendra à Kutu, sur le site de la mission catholique de Lokesa (père
Willy) les 20 et 21 décembre prochains. Le début des travaux est prévu pour le jeudi
20 décembre à 10H00, nous vous remercions donc de bien vouloir arriver la veille au
soir. Nous vous remettons d'ailleurs avec la présente une somme de 10 000 FC afin
de couvrir les frais de transport et la nuitée du 19 au 20 décembre.

Bien entendu un per diem sera versé aux personnes invitées afin de couvrir les frais
de cette réunion

Comptant sur votre présence,

Veuillez agréer, Madame, Monsieur, l'expression de nos sentiments de franche
collaboration

Le Responsable de la Certification

Richard Garrigue

Page 35 sur 63

Avenue des Poids Lourds 2165 - KINSHASA - CIGOMBE
Fax: (00243) 88 40 011 - E-Mail: sdr.2166@le.cd - NRC. 32414 - KIN- 10. NAT. K 254524 -IMP. EXP. K 26458 T

1 2 3 4 5= [6 RS EE 10
PAIE = Molin En Ÿ REA | L
11 12 13 14 15 AB: Il 17; | = 18 19 20
VC = — == | a | ALT
21 22 23 25 26 27_| SD ONG
À || ÿ ee | - “M |

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28e 36 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Demande participation d’une ONG au processus de négociation et de suivi de l'accord
de clauses sociales
(Cf. article 21 ; AM 28/N° 023/CAB/MIN/ECN-T/28JEB/10 DU 07 JUIN 2010)
(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du concessionnaire
forestier, 1 exemplaire pour l'ONG)

Nous, communauté locale de la zone Nord Est KESEKE, représentée par :

IBIA WAMBO Jean Claude Chef de chefferie

MBEMBE NSANKOLO Président du Comité de Négociation
MAJUNUNVA Jules Secrétaire rapporteur du Comité de Négociation
LEKUBA NYAMBILI Conseiller du Comité de Négociation
KOTIMPINI-NSELE Conseiller du Comité de Négociation
MPOTIYOLO Olivier Conseiller du Comité de Négociation
BAZELEBO Nadège Conseillère du Comité de Négociation

EL 0 Nr ex

Déclarons que nous n'avons pas retenu, pour le moment, d'ONG afin de participer aux
réunions de négociation et d'être membre effectif du comité local de suivi (CLS) de l'accord de
clauses sociales portant sur les Assiettes Annuelles de Coupe 1 et 2 du titre 19/03 SODEFOR.

1

Ze

"£

»
à
GE
«
æ
a
a

JE E

|
0
È
È
=
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT 282 37 5083
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE —

Réponse concessionnaire sur la participation d'une ONG

(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention de la communauté
locale, 1 exemplaire pour l'ONG)

Je soussigne Mr RICHARD GARRIGUE, dûment habilité pour négocier l'accord de clauses
sociales du concessionnaire forestier SODEFOR (titre 19/03) avoir pris bonne note que, pour
le moment, la communauté locale n'avait retenue aucune ONG pour participer aux différentes
phases de la négociation où au comité local de suivi de la clause sociale du titre 19/03 , zone
Nord Est KASEKE conformément à l'article 21 de l'Arrêté Ministériel N° 023/CAB/MIN/ECN-
T/28JEB/10 DU 07 JUIN 2010).

Etablie le 21décembre 2012 à Kutu pour faire valoir ce que de droit

Signature du représentant habilité du concessionnaire forestier

| KEY
Le TERRITOIRE
\ DE /

1 3 4 5 6 7 8 9 10
"ME — [uolr | AIS | 2 a
11 12 13 14 15 16 17 18 19 2!

21 22 28 — 24 25 26 27 SDI ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT 268 38 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE =

Demande de consignation du fonds de développement dans les comptes du concessionnaire

forestier

(1 exemplaire joint à l'accord de clause sociale, 1 exemplaire à l'intention du concessionnaire

forestier)

Nous, communauté locale de la zone Nord Est KESEKE, représentée par :

NO: MS 0 N <

demandons que le concessionnaire forestier, SODEFOR, consigne dans ses livré:

IBIA WAMBO Jean Claude Chef de chefferie

MBEMBE NSANKOLO Président du Comité de Négociation
MAJUNUNVA Jules Secrétaire rapporteur du Comité de Négociation
LEKUBA NYAMBILI Conseiller du Comité de Négociation
KOTIMPINI-NSELE Conseiller du Comité de Négociation H
MPOTIYOLO Olivier Conseiller du Comité de Négociation
BAZELEBO Nadège Conseillère du Comité de Négociation \?

KES

forme d'un compte spécifique le montant du fonds de développement y compris le montant de
l'avance de 10% du coût total des travaux d'infrastructures socioéconomique dénommé
comme « préfinancement » selon l’article 11 de l'accord de clause sociale.

La comptabilité de ce fonds est de la responsabilité du comité local de gestion, le
concessionnaire forestier agissant que sur ordonnancement du comité de gestion.

Etablie, le 21 décembre 2012 à Kutu

ignatures des représentants de la communauté locale :

EEE
su

6) 7) 8)

1

3 6 7 8 9 10
rl | [moin [AIT rl € LF
11 12 13 14 15 16 17 18 19 0
PA EF 4 | É
21 22 23 4 25 26

W

LES

| &
2
u

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28€ 395ur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ——

ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession forestière
signé le 21 décembre 2012 entre le concessionnaire forestier SODEFOR d'une part, et la
communauté locale de la zone Nord Est KESEKE d'autre part, pour la garantie
d'approvisionnement N°19/03 située dans la Province du BANDUNDU, District de MAI

NDOMEE, Territoire de KUTU,

Nous attestons que le concessionnaire forestier SODEFOR a crédité le 21 décembre 2012, en
ses livres, le compte de la communauté locale de la zone Nord Est KESEKE d'une somme de
cinq mille soixante-six dollars (5 066 $US) correspondant à 10% du montant du coût des
infrastructures retenues et ce, conformément à l'article 11 de l'arrêté 023/CAB/MIN/ECN-
T/28/JEB/10 augmentés de .cinquante-trois mille cinq cent trente-quatre dollars (53 534 US$),
donnant ainsi un montant total consigné de CINQUANTE HUIT MILLE SIX CENTS DOLLARS

(58 600 US$) correspondant aux redevances générées par l'exploitation 2011-2012.

Signature du concessionnaire forestier

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28e 40 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE —

Annexe 06 : Liste et description des infrastructures socio-économiques à financer par
la société

1. Réfection bâtiments écoles: 6 classes et 1 salle des professeurs en briques adobe
revêtues d’un enduit ciment à IPEKE-MIKILI

2. Réfection bâtiments écoles: 6 classes et 1 salle des professeurs en briques adobe
revêtues d'un enduit ciment à MPANZA 1

3. Réfection bâtiments écoles: 2 classes en briques adobe revêtues d'un enduit ciment à
MIKILI

4. Réfection centre de santé briques adobe revêtues d'un enduit ciment à IPEKE
5. Equipement du centre de santé d'IPEKE

La réfection des bâtiments scolaires est réalisée en briques d'adobe jointées en mortier
de terre avec crépissage intérieur et extérieur en un enduit de ciment et couvert en
tôles galvanisées (type BG 28/15). Les fondations sont réalisées en briques d'adobe.
Les salles sont plafonnées en contreplaqué et équipées en table-bancs et tableau.
Chaque salle a une dimension extérieure de 8 mètres sur 6 mètres. Les salles sont
réalisées dans un seul bloc (pas de salle séparée) et la salle des professeurs (6X5m)
est isolée. Cette dernière est réalisée avec les mêmes matériaux que les salles. Les
devis et plans font l'objet d'annexes spécifiques.

La réfection du centre de santé est faite avec les mêmes types de matériaux que les
bâtiments scolaires.

Le détail des équipements du centre de santé est indiqué dans le devis détaillé.

1 2 3 4 5 6 7 8 9 10
MIE —lmwaeln FI Wie =
= a É 14 15 16 17 18 19 20

Z : f + > k Î

21 22 23 24 25 26 27 7 ONG

I=—l [CO ju | 4 |

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28e 41 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE =

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques à
financer par le Fonds de développement

Faputioue Démocratous du Congo
Hhogis! {27 LocALISANON DES PROJETS COMMUNA UTAIRES dpi ac
BEL . Garantie d'Approvisionnement 19 /03 Sodefor Kutu MANAGEMENT
FE FH CEE UE
? “4 E

À

rev

ET TE

Insrostructures à réabis ee Assiette Annuelle de Coupe
D Réfection école en brique adobe D Assserre Annuelle de Coupe 1
Æ Réfection centre de santé Assiette Annuelle de Coupe 2

#  Réfechon poste de santé Assiette Annuelle de Coupe 3

L

+

o

Réfechon salles des professeu Assiette Annuslle de Coupé 4
Equipement centre de santé (Jumie GA
Equipement poste de santé

Ts Route

À

rAQTE M'SÈTE w'oE ns*iouE

1 2 3 4 5 6 7 8 9 10
RENE ETILNE 2EME MED
11 12 13 14 15 16 17 18 19 0
21 22 23 24 25 26 27 SDR ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT reeaures

DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE S—

Annexe 8 : Plans et devis des différentes réalisations prévues

1. Réfection des écoles de 6 classes en briques d'adobe revêtues d'un enduit de ciment
(Devis pour 6 classes)

1 bâtiment scolaire do Longueur 48,00 m Largour 6,00 m Surface 288,00  m

Coût Salaires

= Coût fournitures extérieures.

Paramètres Prix unité| Prix total

‘Coût journatier chef menuisier
Nombre chef menuisier

[Coût journatier menuisiers
[Nombre menuisiers

Salaire menuisiers
Sous total Salaires menuisiers

Sous total Salairos
Ls 1412430)

! 2 10
6) /
1 m2 =
A | IT
21 E 22 ONG
Ze | —

Page 43 sur 63

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

2. Réfection des écoles de 2 classes en briques d'adobe revêtues d'un enduit de ciment
(Devis pour 2 classes)

1 bâtiment scolaire de Longueur 16,00 m Largeur 6,00 m Surface 96,00  m'

Paramètres

Essams
Chewons plafonnage
[Ciment fondation

Coût umaier cher menuisier
ombre cher menuisier
Coût eurnater mauiiers
Norbre manuisiers
5
Tes eue maçon E
Saisire maçons s
5
5
Sous totai Salaires maçons F
[5
Planches pour pOes
bay me ous | 50 |o1s [s:560|s 4704
Prancnes pour = AE
EEE m 002% |m 50 [oto [ss5600|s 4900
Sanrecre deu meuser(s 17] Îs coure-pnt |" D | 00 | 5œ 370 [oms [sms 325
Eriques Une .
—— 15500 Sons 100
sms Chaux #9 RES MEET) EE EE
Sous toi Saiares menus BancsrTabes Ent EI S_3000[S 500.00
F " ï ï
aan unie 2 S_2000fs —— 4000
FRERE PES pe Tenues = RE
É =) K
CEE
[Fournitures extérieures |s

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT  P28e 44 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

3. Réfection d'un bâtiment scolaire : salle des professeurs en briques d'adobe revêtues d'un
enduit de ciment

Largeur 6,00 m Surface 30,00 m°

Longueur

[__m | 015 5.00 150 0.563 |S$ 35000!$ 106.88
[__oo7 | 007 5.00 18.0 0441 [S 35000[$ 15435
[50 [7 70

$ 1500[S 3000
Dot — ste,
Fuel 200
$ 1450[S 7 29.00
[Ts 30fs 77 600]

Saiaire chef d'équipe maçon

Salaire maçons

Sous total Saisires maçons

Quincaillerie (serrure,

1 2 3 | 4 5 6 7 8 9 10
À / — | moin" 7 L =
11 [ 72 | 4 15 re J SA 19 20
+ [27 [F TEE A Le) y
21 Ï 22 23 I 4 25 26 27 SDR ONG
ZA OO Tu [w

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

4. Réfection d'un centre de santé en briques d'adobe revêtues d'un enduit de ciment

Paramètres

Largeur

500 m

Page 45 sur 63

Salaire chef d'équipe menuisier

Ssaire mouse

us total fournitures extérieures

\«

1 2 3 [_4 5 + 7 8 9 10
D 7 _— moi” - 7 CF)
É 2 L/
re | 12 E 1 15 16 17 18 + 20
PE | | | k T7] 2
21 22 23. | 4 25 26 27 SDR ONG
—l—|h © |" M #

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

5. Liste détaillée des équipements du centre de santé

Equipement poste de santé Partie nord Est KESEKE (titre
SODEFOR 019/03)

Page 46 sur 63

DESIGNATION UNITE| QUANTITE [PUS US  [P.T. sus
Appareil de réanimation pour nouveau-nés [pce (fe $ 300$ =
[Armoire métallique pce 1 $ 200 | $ 00
Armoire vitrine métallique pce $ 400/$ 5 |
Aspirateur de mucosité pce | $ 450] $
Bassin rectangulaire inox pce 2 $ 25/$ 50
Bassin réniforme inox pce $ 10/$ 20
Boîte à gants pce $ 7/$ s
Boîte métallique inox pce 1 _[S$ 100$ 100
Bureau pce $ s0$ 50
Chaises pce 2 $ 301$ 60
Escabeau pce $ 100 $ -
Etagère en bois pce 1 [S$ sos 80
Etuve pce 1 $ 600| $ 600
Lit d'accouchement pce 1 $ 350] $ 350
Lit d'examen Pce 1 $ 200|$ 200
Lit d'hôpital pce 2 VS 80|$ 160
Marteau percuteur pce 1 $ $ 20
Matelas d'hôpital pce 2 $ 100
Panne de lit $
Pèse-bébé $
Pèse-personne
Potence
Poubelle à pédale
Stérilisateur poupinel
Stéthoscope
Stéthoscope obstétrical
Tabouret tournant pce
Tensiomètre ordinaire
Trousse médicale
Urinoir
TOTAL

1 2 | 3 4 5 6

> / | _— Moi M #

m1 2 T 1 | 15 16

21 22 Ï 23 24 25 26 27 SDR ONG

Zl= in lo Lu | s

LEA
SasSe]9 9 9p 521099 edA} uej4

moe ANASAN ISH-PION OU0Z : €O/61 HOAAGOS 2nn
© AHALLSAUOA NOISS gg ins gp a8eg-VHLNOD NQ SHDUVHI SAQ HAHVI AG ATVIDOS ASNV TI V'T LNVALILSNOD GHOD9V

7 WIn|Q| Y [| —
ONO as | LA TA TA LA [ €z t<4 [ra
0c | 6t 8L rs 9k St +L £L TL LL
ÆE te Ty 4l4 wow] =T 17
ok 6 SE 2 9 S > € z L
€
w{
ug
—————————— >
WOT

sassel2 z op 21099 odA ueld
AMASTN 1SA-PION oU0Z : €0/61 HOAITOS 200

ANAILSAHOA NOISS go ans gy a8eg- VHLNO) NQ SHOUVHI SA UHIHVI NG ATVIOS ASNVT9 VT LNVNLILSNOD GHOD29V
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT  P28€ 49 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE u_—

Plan type d'une salle des professeurs

6m

Salle des Profess
1 grande table
3 chaises

Â
a 4

Réception Il
25m
ee M ù

ZQQUE DE
PASS
PAECUEA

25m

En
REZ

1 2 3 [| 4 5 6 7 8 9 10
ris i- [molr [ET give
EE 12 T3 14 15 16 17 8 19
ZT À K HEC EAE
21 22 23 4 25 26 27 SDR ONG
PAPIERS ENE W

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Page 50 sur 63
Plan type centre de santé
3m 2m 3m
— > he
—+—+— PE +
l ner Chambre Î 3m
lan" Fr =" = À
Consultation Salle d'accouchement 3m
il +
) 4
PAUL
” Sant de
1 2 3 4 5 6 T8 9 10
11 12 FE 14 15 | 16 17 18 19 20
z [T7 4 rs Hal
21 22 23 24 25 26 27 SD ONG_|
Zl—|—| D je gl

Page 51 sur 63

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 9 : Budget prévisionnel du Fonds de Développement

Budget du Fonds de Développement Partie nord Est
KESEKE (titre SODEFOR 019/03)

Coût
isati L Te ñ Montant
Réalisation Lieu Unité Quantité Unitaire
ss). |: 199

Construction et aménagement des routes

Réfection, équipement des installations scolaires et hospitalières

Réfection école en brique adobe IPEKE-MIKILI |. 6 classes 1 $16 499 $16 499
Réfection école en brique adobe MPANZA | 6 classes 1 $16 499 $16 499
Réfection école en brique adobe MIKILI _| 2 classes 1 1 $6 042 $6 042
Réfection salle des professeurs IPEKE-MIKILI 30 m°? 1 $2 410 $2410
Réfection salle des professeurs MPANZA | 30 m° rl $2 410 $2410
Réfection centre de santé IPEKE 48 m°? 1 $3673 $3 673
Equipement centre de santé IPEKE 1 $3 130 $3 130

Facilités en matière de transport des personnes et des biens

Autres =

TOTAL REALISATION

Fonctionnement du CLG
Fonctionnement du CLS =

6,5%

Montant prévisionnel pour le Fond de Développement :
Montant de l'avance (10% du montant des sn
pour le démarrage des travaux \ *

1 2 3 4 5 6 3 9 10
. 9 +
| cf / En golf Pr Y | C. TE
[ 11 12 13 15 16 17, 18 19 2
ME eee Let ra
21 22 23 24 25 26 27 SDI ON
Z-|r JL iilS |W |%7 (il

——

Pi 52 63
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT de gl
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ne

Annexe 10 : Chronogramme prévisionnel de réalisation des infrastructures

SODEFOR 19/03 partie Nord Est KESEKE

Trimestre 3 Trimestre 4

Réfection école à
MIKILI

AAC182 Trimestre 1 Trimestre 2

Réfection école et salle
professeurs à IPELE - MIKILI

2013
Réfection école et salle des L RARELen et "
f quipement cen
professeurs à MPANZA 1 santé IPEKE
2014

=
Si
©)

L
x

RË \ 4 @e
N

24 25

11 12 13 1 15
les À —
23
#

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT  P28e 53 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 11: Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisées en accord avec ce cahier des charges

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est assurée
par le Fonds de Développement. Le choix de la communauté a été de prendre en charge les
coûts d'entretien et de maintenance des infrastructures par l'affectation, chaque année et
quelle que soit la zone exploitée, de 7,9% du total des ristournes de manière à mutualiser les
coûts récurrents se rapportant aux infrastructures déjà réalisées sur l'ensemble de la
concession.

Le programme d'entretien et de maintenance sur les 5 prochaines années des infrastructures
socio-économiques financées par le fonds de développement soit 2 écoles de 6 classes avec
salles des professeurs et un école de 2 salles de classe ainsi qu'un centre de santé le tout
réalisé en briques d'adobe revêtues d'un enduit de ciment avec plafonnage et équipements
scolaires et sanitaire a été établi.

Le programme d'entretien et de maintenance a établi sur la base d'un budget de 4637 $
(montant estimatif).

Programme d'entretien quinquennal Partie nord Est KESEKE (titre
SODEFOR 019/03)

Quantité PrX | -rotal
unitaire
Peinture de tous les batiments
chaux 20 [ kg [i7fbatiment[ S 100]5$ 340
pinceaux brosses 6 $ 10007$ 60
main d'œuvre 4 [jours [17]batiment[ S_ 5,00[S 340

nnage d
contre plaqué
couvre joints
main d'œuvre

les batiments

plaque |17|batiment

Equipements salles de classe

tableaux ] 30
table bancs

salles

batiment

Autre:

ciment

1 2 3 4 5 6 td 8 9 10
ASE PIENE PAT 22.
11 12 13 14 15 CS | 17 18 19 20
CP EE a EE SI
! 21 22 23 4 25 26 27 SDR ONG

—

Page 54 sur 63

—————

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 12 : Modalités d'exercice des droits coutumiers de la communauté locale

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale des droits d'usage forestiers lui reconnus par la
loi notamment :

+ _le prélèvement du bois de chauffe et sticks pour la construction.
* la récolte des fruits sauvages, chenilles et champignons

+ la récolte des plantes médicinales j
+ la pratique de la pêche coutumière. fl

La présente annexe définit les règles selon lesquelles s'exercera ce droit. K
S
u

à-

1) Prélèvement du bois de chauffe et sticks pour la construction. Em

SODEFOR s'engage à garantir l'exercice de ce droit. La communauté locale a le droit de
prélever tout bois mort sur toute l'étendue de la concession. Elle a également le droit de
récupérer en forêt, les déchets de grumes ainsi que le reste de branches des arbres exploités
par SODEFOR, à l'exception des souches elles-mêmes.
De même, la communauté locale a le droit de couper pour besoin de construction, tout stick,
sur toute l'étendue de la concession. Néanmoins, pour des raisons évidentes de sécurité, la
communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en cours.
Afin d'assurer aux communautés locales une réserve foncière pour leurs futures activités
agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone affectée au
développement rural. Cette zone comprendra les défrichements actuels ainsi qu'une partie
des forêts de terre ferme. Dans ces zones, outre les activités agricoles, les communautés
locales pourront aussi effectuer les prélèvements destinés au bois de chauffe, à la fabrication
de charbon de bois (makala) où à la construction.
La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones en cours
de défrichement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière.
Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois mort,
tout prélèvement est interdit :

+ La série de conservation qui garantit la protection de zones à haute valeur écologique ;

+ La série de protection des zones sensibles : corridors de protection pour les cours

d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion … ;
+ La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

ï 2 3 E: 5 6 7 ë = Æ
| — / == M + =
LH 12 13 LE 15 D T Le 15 20

7 AE EE ERTL Lt"
PT 33 M | 2 2 27 SD ONG
ZSiF7 |— | NS | M rl

55 63
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT  P28e 55 sur

DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

2) Récolte des produits forestiers : fruits, chenilles, champignons et plantes
médicinales

Afin de garantir le plein exercice de ce droit par la Communauté locale, SODEFOR s'engage à
mettre en place une équipe Socio-économique qui aura pour mission d'établir, avec la
Communauté locale, la liste des produits forestiers autres que le bois d'œuvre. II s'agira en
particulier de produits forestiers :

+ à usage alimentaire (fruits, chenilles. champignons, etc.)
*__à usage médicinal (feuilles, écorces, racines, etc. )
+ à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la Communauté
locale des règles acceptables (périodes, distances de récolte etc.) permettant à la
Communauté locale d'exercer pleinement ces droits, sans toutefois gêner SODEFOR dans
ces activités d'exploitation.

Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera d'exercer ces
droits dans les blocs où l'exploitation est en cours.

3) Pratique de la chasse et de la pêche coutumières

Conformément au Code Forestier, SODEFOR s'engage à garantir à la Communauté locale
l'exercice du droit de pêche et de la chasse Coutumière, sur toute l'étendue de sa concession.
Cependant l'exercice de ce droit devra se faire dans les conditions définies par l'arrêté n°014
du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002 portant réglementation de
la chasse d'une part et, d'autre part, dans le respect des conventions internationales ratifiées
par la ROC sur la protection des espèces menacées, en particulier la CITES.

Sera ainsi affichées dans différents lieux publics, en particulier au bureau du Comité de
Gestion la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, SODEFOR interdit à ses agents et à ses véhicules le transport d'arme
de chasse et de viande de brousse.

La Communauté locale s'engage à Signaler toute personne qui s'adonne à la chasse ou pêche
illégale dans la concession.

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P#8e 56 50763
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 13 : Conditions d'accès négociées aux ressources financières par le CLG

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé dans les comptes de
SODEFOR et que le comité de gestion en assure la gestion.

Les redevances ayant trait à la zone Nord-Est Keseke étant constituée des deux AAC
travaillées en 2011 et 2012, c'est donc l'intégralité des redevances correspondantes qui
sera consignée à SODEFOR.

Pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons de
commande sont établis par le comité local de gestion. Ces bons sont liés à chaque réalisation
et indiquent la période prévue de livraison. Ils sont signés par un membre de chaque partie
prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés par SODEFOR. Une grille de prix est présentée régulièrement pour
accord auprès du comité de gestion. Pour être appliquée, elle doit être signée par le président
et le trésorier du comité de gestion.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes de la
qualité et des prix des matériaux à Kinshasa avant l'acquisition. Les dépenses liées à ce
déplacement sont imputables au fonds de fonctionnement des comités.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés pour réception des matériaux par des membres de l'équipe locale de construction.
Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres des deux parties prenantes du CLG pour s'assurer de la qualité de la construction et
du respect du chronogramme de réalisation.

Les dépenses de fonctionnement du CLS et du CLG doivent faire systématiquement l'objet
d'un budget prévisionnel approuvé préalablement par les deux parties prenantes. Les sommes
budgétisées peuvent être remises en espèce au comité local de gestion qui en assure la
gestion et la justification. Toute somme non dépensée doit être reversée au compte de la
communauté, toute dépense supplémentaire doit être prise en charge, être compatible et
éligible au budget de fonctionnement des CLS/CLG. Toute somme dépensée doit être
convenablement justifiée.

Une comptabilité dépense est tenue par chaque partie prenante et au moins une fois par
trimestre un rapprochement des deux comptabilités est réalisé. || en est de même pour la
comptabilité des recettes calculées sur la base de la déclaration trimestrielle de bois exploité à
laquelle est appliquée le taux de redevance par essence convenu lors de la négociation de
l'accord de clauses sociales.

1 2 3 4 5 6 7 8 9
|, — |[yoi" + Ke
Et 12 13 14 15 16 7 18 18.
Cr ETC ES
21 22 23 25 A 27 SDR!|
LA | |} > [um | #4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P28e 57 50763
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE —

Tel qu'indiqué dans le plan de trésorerie indicatif de l'annexe 10, l'abondement au fonds
d'entretien est annuel ainsi que le remboursement de l'avance initiale, alors que la constitution
du fond de fonctionnement des CLS et CLG est trimestriel.

Trimestriellement, un suivi budgétaire de chaque réalisation et de chaque ligne budgétaire est
réalisé et transmis au comité local de suivi. Un état d'avancement de chaque réalisation est

également établi pour permettre d'apprécier le respect du chronogramme de réalisation des
réalisations.

Le document présentant les outils de gestion des CLG et CLS établi par la mission de
Facilitation sert de guide et de référence pour la gestion du fonds de développement.

Annuellement, un budget prévisionnel est établi pour fixer le montant de chaque ligne
budgétaire en tenant compte des hausses de prix et en veillant au respect du budget
prévisionnel global du fonds de développement.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de désaccord
au niveau du CLS et enfin par la juridiction la plus appropriée.

1 2 3 4 5 6 ja 10

ZTr [= mel [SLYy FF

11 12 13 14, 15 16 17 20

"AP AE": F = ". k LT]
2

21 22

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P#8e 58 50" 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ——

Annexe 14 : Calcul prévisionnel des ressources au Fonds de développement

Comme indiqué lors des négociations, il est approuvé par tous que le cubage des grumes est
réalisé sous aubier et que les volumes indiqués dans le tableau de calcul du fond de
développement sont également sous aubier.

Par ailleurs, comme convenu lors de la négociation les prix unitaires par m° par essence sont :

Classe

Nom commercial | Prix au m3

Classe

5

WENGE

Classe

1

ACAJOU

BOMANGA

FE a

BOSSE CLAIR

BOSSE FONCE

BUBINGA

DIBETOU

IROKO

KOSIPO

LONGHI BLANC

LEA

PADOUK

SAPELLI

SIPO

CHITOLA

T.
TIAMA
TOLA

Classe

2

AKO
BILINGA

|

CITOIENENENESENESENSESES EEE ES

DIFOU

DABEMA

|

IATANDZA

MUKULUNGU

NIOVE

TALI

Classe

3

AIELE

DIn||cw|uw|c|c|co|c

ETIMOE

Classe

4

MOABI

DIN

FARO

Sd
Î

En

IT

D
ÿ

à

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT 28e 59 su7 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE ns

Tableau: Prévision des contributions de SODEFOR au Fonds de développement de la
Garantie19/03 Zone Nord Est KESEKE

Méthode de calcul des volumes des AAC devant abonder les fonds de développement

Etapes Outils ou méthodes Application

Identification de lo surface utle

Détermination de surface des AAC

H/25ème de La surface utile en
respectant La règle d'un écart marimal de]

prélèvement de 0x a été appliqué sur
les essences qui allaient être exploitées.

Ÿ
PEER

21 22 23 24 25

Page 60 sur 63

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

ii
PL

PL

Page 61 sur 63

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

ÉRE
FL | Ê

BE
FE
DE

B! fl Le
Lu AUAT
8 |] (88ls

; AETE

f

Contnibutions Antérieures de Sodefor au fond de developpement de la Garantie 1903 Tome

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT P2#€ 62 sur 63
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 15: Facilités en matière de transport des personnes et des biens par le
concessionnaire forestier, SODEFOR

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire s'engage
à faciliter l'embarquement à bord de ses moyens de transport d'un nombre limité des
personnes des communautés locales dont les forêts sont concernées par les deux premières
assiettes annuelles de coupe du premier bloc quinquennal.

Ce transport est accordé à titre gratuit. || sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions ni
d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique liées
au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce transport à
15 personnes par ponton, selon les dispositions suivantes :

Ces personnes sont préalablement enregistrées par une personne désignée par le comité
local de gestion. Cette désignation fera l'objet d'un échange de courrier entre le comité local
de gestion et l'entreprise. La personne désignée remet à chaque personne enregistrée une
note attestant qu'elle a été autorisée de voyager à bord des moyens de transport du
concessionnaire forestier.

Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît que la
Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage, y compris
lors de l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de cinq
sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul responsable de la
surveillance de ses biens, ce qui vaut dire que le concessionnaire forestier ne peut pas être
tenue responsable en cas de perte ou disparition.

La facilité de transport ne peut pas être confondue à la prise en charge par la société. De ce
fait, toute personne à qui cette facilité a été accordée, libère le bateau dès l'arrivée à
destination pour un endroit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de SODEFOR à Nioki. La facilité est également accordé entre le siège de SODEFOR à
Nioki et KINSHASA mais pour un transport maximum de 15 personnes par ponton toutes
concessions confondues. L'ordre de priorité est basé sur l'enregistrement des demandes.

|"\ TERR
KES
Fo KUTU LS
KO y
RELE FS
7 10
| =
| ÿ 7
17 20
27 ONG
LA

Page 63 sur 63

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FORESTIERE : titre SODEFOR 19/03 : zone Nord-Est KESEKE

Annexe 16 : Délégation de signature du concessionnaire

SOCIETE DE DEVELOPPEMENT FORESTIER
SODEFOR
KINSHASA - RDC

TA
a CS
NES

KZ

Délégation de Signature

Je soussigné, JOSE ALBANO MAIA TRINDADE, Gérant Statutaire de
la Sodefor, certifie donner délégation de signature à

Monsieur Richard GARRIGUE
Responsable de la Certification
Afin de signer, au nom de la Société la

Clause Sociale du Cahier des Charges du Contrat de Concession
Forestière

Avec les Populations Riveraines Concernées pour la garantie
19/03

Fait à Kinshasa le 30 novembre 2012 pour servir et valoir ce que de

droit
/ /

Lu

‘des Poids Lourds 2168 - KINSHASA - CIÉOMBE
P'étgie va ME 32414 = KIN = 10. NAT. K 254524 - IP. EXP. K AB4GA T

] 1 -ZÆ 9 10

à
S
Ko

LA | vlæ

TT. 7
NE 12 13 | 15 TE | J 18
EL : 19 20
æ |er | À [ A En Es Ba 7:
22 [24 25 26 27 SDR ONG
— | ee W M a

